PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
STEINER, BERND, et al.
Application No. 16/858,247
Filed:  April 24, 2020
Attorney Docket No. 84248118 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



 This is a decision on the request for refund filed May 20, 2022.

The request for refund is GRANTED.

Applicant file the above request for refund of the excess fee of $1,880.00 paid on April 11, 2022, stating that “Applicant paid the petition fee under 37 CFR 1.17(m) ($2,100), since the petition is properly considered as a petition under 37 CFR 1.55(f), which requires a fee under 37 CFR 1.17(g) of $220.00, the overage of $1,880.00 is requested for a refund.”

The decision on the petition dated May 18, 2022, indicates that the required petition fee was in the amount of $220.00.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,880.00, was refunded to the deposit account for the overpayment of fees.

Any questions concerning this matter may be directed to Dale Hall, Paralegal Specialist at (571) 272-3586.
  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions